DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation and a mental process without significantly more. The claim(s) recite(s) “displaying an array of symbol positions and registers on an electronic display device, the registers being associated with respective subsets of one or more of the symbol positions of the array; animating a plurality of spins of symbol-bearing reels wherein, in each spin, the symbol-bearing reels are spun and stopped to land a plurality of symbols borne by the reels in the array, the plurality of symbols including value-bearing symbols, redemption symbols, and reset symbols; for each value-bearing symbol in the plurality of symbols, adding a value borne by the value-bearing symbol to the register associated with the subset containing the symbol position in which the value-bearing symbol landed; in response to accumulating a predetermined number of the redemption symbols in that subset, awarding the value in the register associated with that subset; and in response to the reset symbol landing in that subset, resetting the value in the register associated with that subset.” which discloses a slot game comprising a plurality of award registers with an associated subset of symbol positions of an array of symbols which are modified based on the associated subset of symbols generating an individual symbol which adds value, collects values as payout, or reset the register.  Dependent claims indicate further features of the game including the predetermined amount of symbols required for payout and how information is displayed.  As per the financial obligation examiner indicates limitation “awarding the value in the register associated with that subset” wherein an award is provided to a player which is a financial obligation from a gaming operator to a player based on rules of the games being carried out.  As per the mental steps see bolded above which are steps carried out to determine an outcome which would include steps that can be carried out by an individual based on known rules of the games.  Specifically a displayed outcome of symbols causes a certain affect such as increment an award meter, collecting, or resetting based on which symbols are displayed.  Additionally examiner recognizes the gaming machine and animating effects are generic component and effects known in the wagering game art which includes a game which can be performed on a generic computer.  This judicial exception is not integrated into a practical application because presenting players with a game with the game being directed to the exception of organizing human activity for the purpose of a financial obligation.  See MPEP 2106.05(f).  Specifically this is no more than a way of displaying and presenting information to a  player regarding the well-known feature of a slot game including the steps of determining symbols and the number of positions needing to be filled and the award amount owned to a player. Specifically this is no more than a way of displaying and presenting information to a  player regarding the well-known feature of a slot game including the steps of determining symbols and the amount owned to a player based on symbols generated including for individual positions.  The outcome is just a means to display to a player that they are owned a certain amount including the outcome over a plurality of plays with the different types of symbols directed to how to modify an award amount.  As per the mental steps examiner recognizes that the steps are directed to determinations for what to do, according to game rules, when certain symbols are presented with the gaming machine elements only performing in a generic manner of animating and displaying outcomes in a known manner.  Specifically gaming machine using animated reels is generic to the art as is the outcomes effecting a player’s award.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine including the elements of network access and accepting wagers for the purpose of presenting and payout for the results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 13-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (US Pub. No. 2019/0295377 A1 hereinafter referred to as Suda) in view of Marks et al. (US Pub. No. 2020/0090467 A1 hereinafter referred to as Marks).
As per claims 1, 8, and 15, Suda teaches a method, system, and machine of operating a gaming machine (abstract and Figs. 1A-2 see gaming machine), the method comprising the operations of: a gaming machine including an electronic display device  (Figs. 1A-2) configured: displaying an array of symbol positions and register on an electronic display device, the register being associated with one or more of the symbol positions of the array (Figs. 14A-15D, item 136 and paragraph [0079] see bonus credit meter which stores a bonus credit amount); animating a plurality of spins of symbol-bearing reels (paragraphs [0056] and [0081] reels spin including for bonus game) wherein, in each spin, the symbol-bearing reels are spun and stopped to land a plurality of symbols borne by the reels in the array (Figs. 16A-23D and paragraph [0082] symbols are populated into the symbol positions), the plurality of symbols including value-bearing symbols, redemption symbols, and reset symbols (Figs. 16A-23D and 33 and paragraphs [0033]-[0034], [0059], and [0082]-[0085] describes a slot game comprising value-bearing symbols (see credit prize symbols (item 84) paragraph [0083]), redemption symbols (see collect symbol (item 90) paragraph [0085]), and reset symbols (item 94) paragraph [0085])); for each value-bearing symbol in the plurality of symbols, adding a value borne by the value-bearing symbol to the register associated with the symbol positions in which the value-bearing symbol landed (paragraphs [0033] and [0083] credit prize symbols add to the value of the bonus credit meter when landing in symbol positions); in response to accumulating a predetermined number of the redemption symbols in that subset, awarding the value in the register associated with that positions (Fig. 33 and paragraphs [0033], [0078], and [0085] see collect symbol wherein the credit amount on the bonus meter is transferred to the primary credit meter thereby awarding a player the credits); and in response to the reset symbol landing in that subset, resetting the value in the register associated with that subset (Figs. 20C and 33 and paragraphs [0033] and [0085] see reset symbol which resets the meter to an initial value).  Suda does not teach registers on an electronic display device, the registers being associated with respective subsets of one or more of the symbol positions of the array, adding a value borne by the value-bearing symbol to the register associated with the subset containing the symbol position in which the value-bearing symbol landed, and redemption and reset symbols affecting register associated with the subset position.  However, Marks teaches a slot game (abstract) comprising individual registers associated with a subset of symbols of the symbol array (Figs. 11A-11i, item 1112a-1112d and paragraph [0206] see individual multiplier meter which is associated with a reel and Figs. 12A-12B, item 1212a-1212c and paragraphs [0236]-[0237] see value meters associated with reels) wherein symbols in the associated subset of symbol positions modifies the values of the meter (Figs. 11D-11E, item 1114 and paragraph [0209] multiplier register is incremented for the reel with symbols 1114 and Figs. 12a-12c and paragraphs [0238]-[0240] see value meters incremented during the plays of the game based on credit configurable symbols appearing).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Marks, since Suda is modifiable to include a plurality of registers associated with individual reels, see Marks (Figs. 12a-12c), which are modified according to symbol effects of Suda thereby providing the player the excitement of watching multiple registers being affected during the game, instead of just one, thereby allowing a player to play to increase all of them while not removing all player progress if a reset symbol occurs for just one.
As per claims 2, 9, and 16, Suda teaches a method, system, and machine wherein the array includes a plurality of columns, the plurality of columns being the respective subsets (paragraphs [0066]-[0067] see array of symbols which includes a plurality of reels or columns).
As per claim 3, 10, and 17, Suda does not teach a method, system, or machine wherein the registers are adjacent to the respective columns.  However, Marks teaches a slot game (abstract) wherein the registers are adjacent to the respective columns (Figs. 11A-11i, item 1112a-1112d and paragraph [0206] see individual multiplier meter which is associated with a reel and Figs. 12A-12B, item 1212a-1212c and paragraphs [0236]-[0237] see value meters associated with reels).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Marks, since Suda is modifiable to include a plurality of registers associated with individual reels, see Marks (Figs. 12a-12c), which are modified according to symbol effects of Suda thereby providing the player the excitement of watching multiple registers being affected during the game, instead of just one, thereby allowing a player to play to increase all of them while not removing all player progress if a reset symbol occurs for just one.
As per claim 6, 13, and 20, Suda teaches a method, system, and machine wherein the subset includes a single one of the symbol positions (paragraphs [0066]-[0067] see array of symbols which includes a plurality of reels or columns made up of single symbol positions grouped together as reels).
As per claims 7, 14, and 21, Suda teaches a method, system, and machine wherein the predetermined number is one (Fig. 33 and paragraphs [0033], [0078], and [0085] see collect symbol, as in single symbol, wherein the credit amount on the bonus meter is transferred to the primary credit meter thereby awarding a player the credits).
Claims 4-5, 11-12, and 18-19is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (US Pub. No. 2019/0295377 A1 hereinafter referred to as Suda) and Marks et al. (US Pub. No. 2020/0090467 A1 hereinafter referred to as Marks) in view of Marston et al. (US Pub. No. 2017/0092070 A1).
As per claims 4, 11, and 18, Suda does not teach a method, system, or machine wherein the displaying operation includes displaying collections of the accumulated redemption symbols adjacent to the respective columns.  However, Marston teaches a slot game (abstract) comprising individual triggerable awards wherein a collection indicator is displayed next to the award wherein a plurality of a specific symbol are needed to trigger the award (Fig. 2D, items 502a-502c and paragraphs [0049]-[0050]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Marks and Marston, since Suda is modifiable to include requiring multiple collect symbols to trigger an individual award since this further encourages additional plays in order to earn the needed amount with the displaying of an indicator of the amount collected the means to inform a player of the progress so as to encourage players to fill up the indicator with additional collections in order to win the prize.
As per claims 5, 12, and 19, Suda does not teach a method, system, or machine wherein the predetermined number is at least two.   However, Marston teaches a slot game (abstract) comprising individual triggerable awards wherein a collection indicator is displayed next to the award wherein a plurality of a specific symbol are needed to trigger the award (Fig. 2D, items 502a-502c and paragraphs [0049]-[0050]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Marks and Marston, since Suda is modifiable to include requiring multiple collect symbols to trigger an individual award since this further encourages additional plays in order to earn the needed amount with the displaying of an indicator of the amount collected the means to inform a player of the progress so as to encourage players to fill up the indicator with additional collections in order to win the prize.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ceniceroz et al. (US Pub. No. 2020/0250923 A1) teaches a slot game comprising individual awards associated with individual subsets of symbols in the symbol array which are awarded based on accumulation of symbols during play.
Kennedy et al. (US Pub. No. 2019/0304244 A1) teaches a slot game comprising individual awards associated with individual subsets of symbols in the symbol array which are awarded based on accumulation of symbols during play.
Englman (US Pub. 2010/0016055 A1) teaches a slot game comprising a bonus game wherein individual symbols are collected to increase an award and a terminating symbols ends the game before all symbols are revealed.
Caputo et al. (US Pub. No. 2009/0124326 A1) teaches a slot game comprising individual meters associated with a subset of symbols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        5/5/2022